Robinson, J.,
delivered the opinion of the Court.
The exceptions to the ratification of this sale were properly overruled. The property sold, was a house and lot in Hagerstown. It was advertised as “townproperty,” in a Hagerstown paper — the number of the lot as designated on the town plot — the name of the street, and its location on the street, — “the south side of West North Street,”— both the frontage and depth in feet, the name by which it was known, “theproperty of Mrs. Dickerson,” the improvements “owe and ahalf story log house,” the names of the mortgagor and mortgagee, together with reference to the land record book, are all set out in the advertisement. And the only objection against the notice, is the omission to state that the house and lot was situated in Hagerstown. But if not stated in so many words, it was advertised in a, Hagerstown paper as town property, which in connection with the further description to which we have referred, left no room for doubt as to the location and identity of the property. And it is not even suggested there was any doubt in regard to it, nor was there an intimation the property sold below its fair market value.
In the cases relied on by the appellants, tbe notices of sale were defective in many particulars, not one of which however will be found in the notice now before us.
In Alexander vs. Walter, et al., 8 Gill, 239, a city lot was sold by a collector, and it was described merely as a. lot belonging to Philip Walter and assessed with damages amounting to $672, situated on the east side of South street, without designating by reference to the plot or otherwise, the dimensions of the lot, or the particular part of the street on which it was located.
In Kaufman vs. Walker, 9 Md., 229, the property was a house and lot described as situated on the south side of Lombard street in the City of Baltimore, at the distance of *398391 feet or thereabouts, from the southwest corner or intersection of Lombard and Canal streets, fronting on Lombard street 24 feet, and extending back about 100 feet to the midway between Lombard and Granby streets. In that case, a former owner of the property testified he would not have known the property from the description thus given, besides the proof showed that very few persons attended the sale, and that the property sold far below its value. Upon these facts together with the defective description, the sale was set aside.
And in Reeside and Wife vs. Peter, 30 Md., 120, the notice stated the property was sold by virtue of a deed of trust bearing date the 9th day of August, 1865, and recorded in Liber E. B. P., No. 2, folio 241, one of the land records of Montgonery County, and was described as “pieces or parcels of land situate and lying in Montgomery County.”
The description the Court says “does not state even from or to whom was the deed of trust, but merely refers to the book among the land records of the county” * * “nor does it give the location of the lands more particularly than that they are in Montgomery County; their neighborhood is not mentioned, nor the adjacent lands, nor the person who resided on the property.”
Then again it is argued, that the sale ought to be set aside because the bond, filed by the assignee of the mortgagee by whom the sale was made, is defective, and the defect relied on is the recital in the bond that the sale was about to be made by “Albert Small as attorney for his wife, Alice A. Small,” whereas it was made by him, as assignee of his wife. But we are not dealing with a statutory bond for the discharge of certain duties defined and limited by law, but with one the condition of which was that the said Albert Small should well and faithfully perform all duties and trusts growing out of the sale of the mortgaged premises, and to abide by and fulfil any order or decree which *399shall be made by the equity Court in relation to the sale of the property, or the proceeds thereof. If it be conceded that a material defect in such a bond would be a ground upon which the Court would be justified insetting aside a sale, a question we are not to be understood as deciding, it is clear there is no such defect in the bond filed in this case. The bond was approved by the Clerk as required by the Code, and if from any cause the security is insufficient, the parties in interest may require other and additional security, but have no right to ask the Court to set aside the sale on that ground. For these reasons the order appealed from will be affirmed.
(Decided 11th December, 1885.)

Order affirmed.